441 N.E.2d 457 (1982)
Keith DEAN and Cornelius Harper, Appellants (Defendants below),
v.
STATE of Indiana, Appellee (Plaintiff below).
No. 580S122.
Supreme Court of Indiana.
November 12, 1982.
*458 Tony L. Axam, Robert Altman, Gary Granader, Detroit, Mich., Charles H. Graddick, Gary, for appellants.
Linley E. Pearson, Attys. Gen., Palmer K. Ward, Deputy Atty. Gen., Indianapolis, for appellee.
PRENTICE, Justice.
This opinion is supplemental to our opinion herein filed April 14, 1982, 433 N.E.2d 1172, the content hereof having been inadvertently omitted.

ISSUE VII
Defendants challenge the sufficiency of the evidence. In so doing they ask us to rejudge the credibility of the prosecutrix who identified them in court as her assailants. Her uncorroborated testimony, which is the only evidence linking Defendants to the crimes, is sufficient to sustain the convictions for Rape, Tillman v. State, (1981) Ind., 426 N.E.2d 1149, 1150, Robbery, Geisleman v. State, (1980) Ind., 410 N.E.2d 1293, 1295, and Kidnapping, Maclin v. State, (1979) Ind., 394 N.E.2d 163, 165.
We find no reversible error. The judgment of the trial court is affirmed.
GIVAN, C.J., and DeBRULER, HUNTER and PIVARNIK, JJ., concur.